Citation Nr: 1600857	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-44 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1989 to March 1990 and on active duty from September 1990 to February 1992, and from January 2006 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for service connection for a bilateral knee disability.  

In April 2015, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This matter was previously remanded by the Board in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Further development is necessary to comply with the terms of the September 2015 remand.  In Stegall v. West, 11 Vet. App. 268, 271(1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

In its September 2015 Remand, the Board directed that the Veteran should be scheduled for a VA examination to determine the etiology of his bilateral knee disabilities.  Importantly, the examiner was directed to identify all disabilities of both knees that have existed, at any time, during the appeal period or proximate thereto and to determine whether any such conditions were etiologically related to service.  In that regard, the September 2015 VA examiner indicated that the Veteran had osteoarthritis, but did not discuss whether the condition was related to service.  Moreover, the examiner did not discuss the Veteran's diagnosis of "knee arthralgia probably patella-femoral syndrome" in September 2009.  See Veteran's TOMAH treatment medical records.  As a result of these Stegall violations further development is needed.

Additionally, in an October 2015 addendum opinion the examiner determined the Veteran's "knee issues" both preexisted service and were not caused or aggravated by service.  See Correspondence received in October 2015.  The examiner's rationale was predicated on a newly submitted private treatment record dated in January 2003 that established the Veteran was suffering from bilateral knee pain prior to his last date of active service in 2006.  See on Gunderson Lutheran treatment record.  The examiner rationalized that because his "knee issues" existed "prior to the listed period of active service" they were therefore not caused or aggravated by service.  Insufficient rationale was provided.  Furthermore, the examiner failed to properly establish that the Veteran's undiagnosed conditions noted in 2003, are the same conditions he currently seeks to be service connected.  As a result, a new opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate VA examiner, who has not previously examined the Veteran, to determine the etiology of his bilateral knee disabilities. The examiner should address the following:

a. Identify all disabilities of the left and/or right knee that have existed at any time during the appeal period or proximate thereto.  The examiner must also specifically note if any conditions have resolved during the pendency of appeal.  In discussing conditions that have resolved during the pendency of the appeal the examiner must address the Veteran's previous diagnosis of right patellar tendon sprain in his September 2009 VA examination versus his subsequent VA examinations findings of no diagnosis.

For all disabilities that have existed during the pendency of the appeal, determine whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) that the Veteran's claimed knee disabilities existed upon entrance to active duty service.  Specify the evidence if it exists.  

The examiner must comment on the Veteran's Gundersen Lutheran private treatment medical record dated in January 2003.  This record indicates the Veteran suffered from bilateral knee pain; however the description of the source and onset of the pain are distinctly different for each knee.  Importantly, this treatment record contains no diagnosis for either knee condition.  As a result, if the examiner finds that this record is evidence of a preexisting disability, the examiner is required to provide a rationale for equating these undiagnosed conditions to any diagnoses received by the Veteran during the pendency of the appeal. 

If the examiner determines that such evidence of a preexisting disability exists, s/he must state whether there is clear and unmistakable evidence that the Veteran's preexisting knee disability(ies) were not aggravated beyond the natural progression of the conditions.

The examiner must address the Veteran's testimony/statements regarding his knee disabilities being aggravated by running, walking, and climbing with heavy gear on while wearing improper foot wear in service.  See April 2015 Travel Board Hearing transcript.  In regards to treatment medical records, special attention is directed to the January 2003 private treatment medical record noting the Veteran's reported knee symptoms prior to service, the March 13, 2007 Tomah VAMC treatment medical record noting his symptoms just after service separation and the September 2009 Tomah VAMC treatment medical records noting his diagnosis of possible patellar femoral syndrome. 

b. If there is insufficient evidence showing that a knee disorder preexisted service (i.e., a lack of clear and unmistakable evidence), the examiner must determine whether it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a knee disability(ies) that had its onset in service or is otherwise etiologically related to his active service.   

Special attention is directed to the Veteran's diagnoses of "knee arthralgia probably patella-femoral syndrome" in September 2009 and osteoarthritis on VA examination in September 2015.  

c. Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

2. After the AOJ completes all of the development requested above to the extent possible, it should again readjudicated the claim on the basis of all additional evidence associated with the claims file.  If the benefits sought on appeal are not granted, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




